Citation Nr: 9912817	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for nerve damage and impotence 
due to a bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This appeal arises from a July 1995 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for claimed nerve damage and impotence due 
to a bilateral herniorrhaphy performed while the veteran was 
hospitalized in January 1985.

On substantive appeal in November 1995, the veteran asserted 
that his residuals from a nerve entrapment prevented him from 
returning to his usual occupation in masonry and 
construction.  The veteran stated he is disabled and 
unemployed.  In view of the foregoing statement, the veteran 
may wish to pursue a claim of entitlement to a total rating 
based on nonservice-connected pension benefits.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The matter, 
therefore, is referred to the RO for any development deemed 
appropriate.

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for nerve damage due to a 
bilateral herniorrhaphy will be addressed in the remand 
portion of the decision.


FINDINGS OF FACT

There is no competent evidence showing that the veteran is 
impotent; a diagnosis of impotence has not been made.


CONCLUSION OF LAW

The claim for compensation pension under the provisions of 
38 U.S.C.A. § 1151 for impotence claimed as a result of VA 
treatment received in January 1985 is not warranted.  38 
U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that because of the January 1985 
bilateral herniorrhaphy, he experiences constant pain of the 
groin area, which affects sexual activity.

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151.

A historical review of Section 1151 shows that in Brown v. 
Gardner, 115 S.Ct. 552 (1994), the United States Supreme 
Court held that VA's interpretation of 38 U.S.C.A.§ 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that identification of "fault" on the part of VA was not 
needed.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.  However, the Supreme Court further held that 
not every "additional disability" was compensable and the 
validity of the remainder of 38 C.F.R. § 3.358 was not 
questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).  

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which Section 1151 benefits were 
authorized under the Supreme Court's decision.  In reply, the 
Department of Justice opined that "our conclusion is that 
the [Supreme] Court intended to recognize only a narrow 
exclusion [to the "no fault" rule], confined to injuries 
that are the necessary, or at most, close to certain results 
of medical treatment."  Consequently, new regulatory 
criteria at 38 C.F.R. § 3.358(c)(3) were amended to remove 
the "fault" requirement which was struck down by the Supreme 
Court.  

The amendments to Section (c) of 3.358 provide that in 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; and (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).

The regulation also provides that in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
Specifically, as applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.  Compensation is not 
payable under 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 
(West Supp. 1997).  The 1997 amendment, in effect overruled 
the Supreme Court's decision in the Gardner case, which held 
that no showing of negligence was necessary for recovery 
under Section 1151. 

Responding to Congress, a VA General Counsel Opinion, 
VAOPGCPREC 40-97 (December 31, 1997) holds that all claims 
for benefits under 38 U.S.C.A. § 1151, filed before October 
1, 1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
§ 1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court and under the regulatory provisions 
promulgated by the VA on March 16, 1995.  The veteran's claim 
will be addressed accordingly below.

The threshold question that must be resolved with regard to 
any claim is whether the appellant has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
In this case, an allegation that a disability deserves 
benefits under 38 U.S.C.A. § 1151 is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Specifically, in § 1151 claims, entitlement to compensation 
benefits is warranted where disability (1) is causally 
related to VA hospitalization or medical or surgical 
treatment, and (2) is not merely coincidental with the VA 
hospitalization or medical or surgical treatment, (3) the 
continuance or natural progress of diseases or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) the certain or near certain result of the 
VA hospitalization or medical or surgical treatment.  Where 
additional disability is causally connected with VA 
treatment, without willful misconduct and beyond the 
aforementioned exceptions, the additional disability will be 
compensated as if service connected.   For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

After carefully reviewing the pertinent evidence of record 
presented in this case, the Board finds that the veteran's 
claim is not well grounded.  In this case, the competent 
evidence of record does not establish that the veteran is 
impotent as a result of medical treatment provided in January 
1985.  In fact, VA outpatient treatment reports and hospital 
reports extending from December 1984 to April 1993 fail to 
show that a diagnosis of impotence has been made.  The Board 
recognizes that the reports show in January 1985 the veteran 
underwent a repair of direct right and left inguinal hernia 
and that a diagnosis of bilateral inguinal hernia was made.  
The Board also acknowledges that subsequent to surgery, the 
veteran complained of chronic post-operative pain and the 
inability to perform physical work.  As a result of 
experiencing constant pain, in November 1987 and January 
1988, he underwent exploratory surgeries of the right and 
left inguinal area.  In January 1988, an impression of 
probable suture granuloma with pain versus nerve entrapment 
without testicular pain was noted.  The Board is also 
cognizant of the February 1988 Medical Certificate which 
shows that the veteran complained of swelling of the penis 
over a three-day period and intermittently over the previous 
two years; a diagnosis of penile edema was made.  
Notwithstanding the above and in spite of the veteran's 
complaints of pain, edema, and swelling, the medical reports 
are devoid of a diagnosis of impotence.  Because the record 
is devoid of any evidence demonstrating that the veteran 
incurred any separate or additional disability, erectile 
dysfunction disability, as a result of the bilateral 
herniorrhaphy performed in January 1985, the veteran's claim 
is not well grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

It is also noted that the veteran's statements are not 
competent to constitute evidence that would render his claim 
well grounded under 38 U.S.C.A. § 5107(a).  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran is 
competent to testify to the pain he has experienced since 
surgery in 1985, he is not competent to render a medical 
diagnosis and etiologically relate that diagnosis or alleged 
symptoms therefrom to any VA treatment received.  Id.; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
veteran's claim is not well grounded.  

In this case, the VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim, Robinette 
v. Brown, 8 Vet. App. 69 (1995), and the record does not 
indicate the existence of any outstanding medical reports 
which if obtained, would well ground the veteran's claim.  
Accordingly, the facts and circumstances of this case are 
such that no further action is warranted.  Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for impotence following a bilateral 
inguinal hernia repair performed in January 1985 is denied.

REMAND

The veteran also seeks entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
nerve damage due to nerve entrapment. 

As noted above, in a VA General Counsel Opinion, VAOPGCPREC 
40-97 (December 31, 1997), it was held that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  As such, in this 
case, the veteran's claim must be adjudicated under the 
regulatory provisions promulgated by the VA on March 16, 
1995.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the Supreme Court 
held that the VA is not authorized by 38 U.S.C.A. § 1151 to 
exclude from compensation the "contemplated or foreseeable 
results of non-negligent medical treatment," as provided by 
38 C.F.R. § 3.358(c)(3).  

In 1995, the VA promulgated regulatory criteria in order to 
implement the holding in Gardner.  The regulation provided 
that compensation would not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(2).  
Also, the mere fact that aggravation occurred would not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).

Compensation also was not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" were those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment would not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

In this matter, VA outpatient treatment reports and hospital 
reports extending from December 1984 to April 1993 show in 
January 1985, the veteran underwent a repair of direct right 
and left inguinal hernia and at that time, the diagnosis was 
bilateral inguinal hernia.  The reports thereafter, 
especially an October 1987 consultation report, shows that 
the veteran received treatment for chronic postoperative pain 
and the inability to perform physical work.  Objective 
evaluation found bilateral inguinal scars and palpable suture 
knots of the right side without persistent hernias.  The 
assessment was probable painful sutures.  A January 1988 
Abbreviated Medical Record shows an impression of probable 
suture granuloma with pain versus nerve entrapment, but nerve 
entrapment is possible, without testicular pain.  The reports 
then show because of continued complaints of pain, in 
November 1987 and January 1988, bilateral inguinal 
exploratory surgeries were performed.  The January 1988 
operative report notes that the sutures appeared to be 
entrapping the nerve.  Consequently, the sutures were removed 
and the nerve freed.  In spite of the foregoing, medical 
reports subsequent to 1988 show continued treatment for 
complaints of pain.  Medical reports from Pace Clinic dated 
in October 1992 show an assessment of suture granuloma versus 
nerve entrapment secondary to bilateral herniorrhaphy.  

Considering the above-discussed evidence, the Board is of the 
opinion that additional development is warranted.  A VA 
examination should be conducted and a medical opinion 
obtained in order to determine whether an additional 
neurological disability exists and, if so, whether such 
additional disability was a result of medical or surgical 
treatment received at a VA facility.  It also must be 
determined if the additional disability was the result of 
disease or injury sustained as a result of VA medical 
treatment and was not merely coincident therewith, or was the 
necessary consequence of such treatment.  In determining 
whether additional disability exists, the veteran's condition 
prior to the disease or injury on which the claim for 
compensation is based, must be compared to his condition 
following the treatment during such hospitalization.

In view of the foregoing and to extend to the veteran every 
equitable consideration, the matter is remanded for the 
following:

1.  The veteran should be contacted and 
afforded the opportunity to submit 
additional evidence to support his claim 
for additional compensation under the 
provisions of 38 U.S.C.A. 1151 for nerve 
entrapment.

2.  The veteran should also be requested 
to furnish a complete list of all-medical 
personnel and facilities from which he 
has received treatment for nerve 
entrapment or neurological disorders 
since discharge from hospitalization in 
January 1985.  Any health care providers 
named by the veteran, from whom records 
have not already been received, should be 
contacted (after the appropriate releases 
from the veteran are obtained where 
necessary).  In addition, if present, any 
additional medical reports from the 
VAMC's at Sepulveda and Los Angeles, 
California and at Prescott and Phoenix, 
Arizona should be obtained. 

3.  After all treatment records have been 
associated with the claims file to the 
extent possible, the veteran should be 
afforded an examination in neurology.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the results of 
any testing prior to completion of the 
report.  A complete rationale must be 
given for all opinions and conclusions 
reached.  The examiner must identify any 
disorders present.  If no disorder is 
present, the examiner should expressly 
state so.  If a neurological disorder is 
present, the examiner should express an 
opinion as to whether the disorder 
identified can be considered to have been 
a necessary consequence (one that was 
certain to result or intended to result) 
from medical treatment or hospitalization 
rendered by the VAMC's at Prescott and 
Phoenix, Arizona or whether it represents 
an additional disease or injury or an 
aggravation of an existing disease or 
injury that could not have been 
contemplated to have resulted from any VA 
hospitalization, surgery or medical 
treatment the veteran underwent.  The 
examiner must express an opinion as to 
whether any disorder claimed was the 
continuance or natural progression of the 
veteran's disease or injury for which the 
specific medical or surgical treatment 
was designed to relieve.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for a nerve entrapment 
disorder.  Consideration should also be 
given to the holding in Brown v. Gardner, 
115 S. Ct. 552 (1994) and 
38 C.F.R. § 3.358.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

